

Exhibit 10.3
ESCROW AGREEMENT


THIS AGREEMENT dated as of the 16th day of March, 2006,
 
AMONG:
 
HANA BIOSCIENCES, INC., of Suite 215, 400 Oyster Point Boulevard, South San
Francisco, California, USA 94080
 
(“Hana”)
 
AND:
 
INEX PHARMACEUTICALS CORPORATION, of 700 - 8900 Glenlyon Parkway, Burnaby,
British Columbia, V5J 5J8
 
(“Inex”)
 
AND:
 
LMLS SERVICES INC., of 1500 - 1055 West Georgia Street, Vancouver, British
Columbia, V6E 4N7
 
(“Escrow Agent”)
 
WHEREAS:
 
(A) Hana and Inex have entered into a Letter of Intent (the “Letter of Intent”)
dated concurrently herewith which sets out their respective intentions to enter
into certain license and other agreements; and
 
(B) Under the Letter of Intent, Hana and Inex have agreed to place the Escrow
Deposits (as defined herein), in escrow with Escrow Agent;
 
NOW THEREFORE the parties hereto agree as follows:
 
1.
Definitions

 
Capitalized terms used but not defined herein will have the meanings ascribed to
such terms in the Letter of Intent, unless a contrary intention appears.
 
2.
Appointment

 
Inex and Hana hereby appoint Escrow Agent, and Escrow Agent hereby agrees to
act, as escrow agent in accordance with the terms and conditions of this
Agreement.
 
3.
Delivery and Receipt of Escrow Deposits

 
Each of the following parties hereby delivers, or agrees to deliver in
accordance with the terms of the Letter of Intent, to Escrow Agent, the monies
and share certificate described below, to be held in and released from escrow in
accordance with the terms of this Agreement:
 

 
(a)
by Inex, US$200,000 (the “Inex Funds”);

 
 
 

--------------------------------------------------------------------------------

 
 

 
(b)
by Hana:

 

 
(i)
US$500,000 (the “Hana Funds”, and together with the Inex Funds, the “Escrow
Funds”); and

 

 
(ii)
one or more certificates evidencing an aggregate of 111,857 shares of common
stock, par value $0.001 per share, of Hana (the “Hana Shares”).

 
Upon receipt of the Inex Funds, the Hana Funds and the Hana Shares
(collectively, the “Escrow Deposits”), Escrow Agent will, in writing,
acknowledge receipt from Inex and Hana of the Escrow Deposits.
 
4.
Investment of Escrow Funds

 
Until the release of the Escrow Funds, the Escrow Funds (which will include all
interest or other income or gain (including interest on interest) earned thereon
from time to time (the “Interest”) will be kept segregated and will be deposited
in an interest bearing cash account to be held by Escrow Agent at a Bank listed
in Schedule I of the Bank Act (Canada).
 
All Interest received from the investment of the Escrow Funds will be credited
to, and will become a part of, the Escrow Funds. Escrow Agent will have no
responsibility or liability for any diminution of the Escrow Deposits which may
result from any investment made pursuant to this §5, including any losses on any
investment required to be liquidated before maturity in order to make a payment
required hereunder.
 
5.
Release of Escrow Deposits

 
The Escrow Agent shall release (the “Release”) the Escrow Deposits upon the
occurrence of one of the following (each a “Release Event”) and subject to and
in accordance with the provisions of §7 hereof:
 

 
(a)
if the Transaction fails to close through no cause or fault of Inex, then Inex
and Hana will direct the Escrow Agent in writing to release the Escrow Deposits
to Inex;

 

 
(b)
if the Transaction fails to close through no cause or fault of Hana (including
in circumstances where Inex has accepted an Acquisition Proposal), then Inex and
Hana will direct the Escrow Agent in writing to release the Escrow Deposits to
Hana;

 

 
(c)
if the Transaction fails to close through no cause or fault of Inex or Hana,
then Inex and Hana will direct the Escrow Agent in writing to release the Inex
Funds to Inex and the Hana Funds and Hana Shares to Hana; or

 

 
(d)
if the Transaction closes, then Inex and Hana will direct Escrow Agent in
writing to release the Escrow Deposits to the Inex.

 
For purposes of this §5, the terms “cause” or “fault” shall include, but not be
limited to, the following: (1) the failure by one party to satisfy by the
Expiration Date (as it may be extended in accordance with the terms of the
Letter of Intent) a closing condition set forth in the Letter of Intent that is
within such party’s control and is a condition precedent to the other party’s
obligation to consummate the Transaction; (2) a party’s unwillingness, inability
or refusal to agree, for any reason other than a commercially reasonable reason,
to any specific term of the License Agreements, as described in the Letter of
Intent; or (3) a party’s breach of Paragraph 11 of the Letter of Intent. No
provision of this §5 will be construed to require or allow Escrow Agent to act
without direction as contemplated by §7 hereof or to require or allow Escrow
Agent to determine “cause” or “fault” in any circumstances.
 
 
2

--------------------------------------------------------------------------------

 
 
6.
Escrow Agent

 
The acceptance by Escrow Agent of its duties and obligations under this
Agreement is subject to the following terms and conditions, which the parties to
this Agreement hereby agree will govern and control with respect to Escrow
Agent’s rights, duties, liabilities and immunities:
 

 
(a)
Except for acts of gross negligence or wilful misconduct, Escrow Agent will not
be liable for any action taken or omitted to be taken by it or on its behalf in
good faith and in the exercise of its reasonable judgment and any act done or
omitted by it. Escrow Agent may at any time consult with independent legal
counsel of its own choice in any such matters, will have full and complete
authorization and protection from any action taken or omitted by it hereunder in
accordance with the advice of such legal counsel on its part and will incur no
liability for any delay reasonably required to obtain the advice of any such
legal counsel.

 

 
(b)
Except for acts of gross negligence or wilful misconduct, Inex and Hana will
indemnify Escrow Agent and its employees, agents and successors and assigns, and
hold them harmless against, any loss, liability, claim, action, damage, cost or
expense (including reasonable fees and disbursements of legal counsel on a
solicitor to client basis), reasonably incurred arising out of or in connection
with this Agreement, including the costs and expenses of defending themselves
against any claim or liability in connection with any such matter. This
provision will survive the termination and discharge of this Agreement and the
resignation or removal of Escrow Agent.

 

 
(c)
Escrow Agent and its partners, employees, agents and successors and assigns will
not be liable for any damage, loss or destruction of any of the documents held
hereunder due to fire, flood, tornado, act of God, theft, or any other similar
causes not resulting from the gross negligence or wilful misconduct of Escrow
Agent or its employees, agents and successors and assigns.

 

 
(d)
Escrow Agent and its employees, agents and successors and assigns will have no
duty to know or determine the performance or non-performance of any provision of
this Agreement, the Letter of Intent or any other agreement except as expressly
required or contemplated in the performance by Escrow Agent of the functions
contemplated to be performed by it under this Agreement. Escrow Agent may act in
reliance upon any instrument or signature believed by it to be genuine and may
assume that the person purporting to give receipt or advice or make any
statement or execute any document in connection with the provisions hereof has
been duly authorized to do so. The duties and responsibilities of Escrow Agent
are purely administrative in nature and are limited to those expressly stated
herein.

 

 
(e)
The provisions of this Agreement are not intended to and will not restrict or
remove any other rights which Escrow Agent may have at law or in equity to seek
relief or direction from any court of competent jurisdiction in addition to such
as are expressly set forth herein.

 

 
(f)
Except as otherwise expressly provided herein, Escrow Agent is hereby authorized
to disregard any and all notices or warnings, other than written notices given
by or on behalf of both Inex and Hana or their respective counsel, and is hereby
expressly authorized to comply with and obey any and all processes, orders,
judgments or decrees of any court. If Escrow Agent obeys or complies with any
such process, order, judgment, or decree of any court, Escrow Agent and its
partners, employees, agents and successors and assigns will not be liable to any
of the other parties hereto or anyone else by reason of such compliance,
notwithstanding any such process, order, judgment, or decree be subsequently
reversed, modified, annulled, set aside, or vacated, or be subsequently found to
have been issued or entered into without jurisdiction.

 
 
3

--------------------------------------------------------------------------------

 
 

 
(g)
Escrow Agent will be under no duty or obligation to ascertain the identity,
authority, or rights of the parties (or their agents) executing or delivering or
purporting to execute or deliver this Agreement, or any instruments, documents,
or paper related hereto or properties deposited or called for hereunder.

 

 
(h)
Escrow Agent will be entitled to be reimbursed for any disbursements incurred in
connection with the performance of its duties hereunder. Such disbursements will
be borne and paid equally by Hana and Inex.

 

 
(i)
Escrow Agent may resign from its position at any time upon 30 days prior written
notice to the parties hereto. In addition, Inex and Hana may jointly remove
Escrow Agent at any time without cause, by notice delivered to Escrow Agent,
which notice will designate the effective date of such removal. Upon such
resignation or removal, Escrow Agent will take such steps as are necessary to
transfer any property held in escrow to a successor escrow agent agreed to by
Inex and Hana, and, where such agreement is not obtained within seven (7)
Business Days of Escrow Agent’s resignation or removal, then to any court of
competent jurisdiction. Upon such resignation or removal, Escrow Agent will be
discharged of and from any and all further obligations arising in connection
with this Agreement other than to retain and safeguard the Escrow Deposits then
in its possession until receipt of a designation of successor escrow agent or a
joint written disposition instruction by or on behalf of Inex and Hana or a
final non-appealable order of a court of competent jurisdiction.

 

 
(j)
Nothing contained in this Agreement will require Escrow Agent to expend its own
funds or otherwise incur financial liability in the performance of any of its
duties or in the exercise of any of its rights or powers, or do anything not
expressly provided for herein, except in relation to acts of gross negligence or
wilful misconduct by Escrow Agent or its employees and agents.

 

 
(k)
If there is a disagreement between Inex and Hana resulting in adverse claims or
demands being made in connection with the Escrow Deposits or if the Escrow Agent
is in doubt as to what action it should take hereunder, Escrow Agent, in its
discretion, will be entitled to retain the Escrow Deposits until Escrow Agent
will have received joint written instructions of or on behalf of Hana directing
delivery of the Escrow Deposits, or a written decision of the Arbitrator under
§7 directing delivery of the Escrow Deposits, in which event Escrow Agent will
disburse the Escrow Deposits in accordance with such instructions or decision.
Escrow Agent will act on such decision without further question.

 
7.
Claims

 

 
(a)
For purposes of this Agreement:

 

 
(i)
A “Claim” means a written notice by one party that a Release Event has occurred
and that such party is entitled to have all or a portion of the Escrow Deposits
disbursed to it.

 
 
4

--------------------------------------------------------------------------------

 
 

 
(ii)
“Claim Amount” will mean the amount specified by Inex or Hana in a Claim Notice
(estimated on information then available) for which Inex or Hana is making a
Claim; and

 

 
(iii)
“Claim Satisfaction Amount” will mean the final amount determined for
satisfaction of any Claim by Inex or Hana in accordance with the provisions of
this Agreement.

 

 
(b)
Subject to the terms of the Letter of Intent, at any time or times before the
Release, Inex or Hana (in either case an “Issuing Party” in this §7), may make
Claims against the Escrow Deposits for amounts due upon the occurrence of a
Release Event by notifying the other party (the “Receiving Party”) and Escrow
Agent in writing of the Claim, including a brief description (based on
information then available) of the nature of the Claim and the estimated amount
of the Claim (in each case, a “Claim Notice”). Promptly following its receipt of
a Claim Notice, but in no event later than five (5) Business Days, the Escrow
Agent shall confirm its receipt of the Claim Notice by notifying each of the
Issuing Party and Receiving Party.

 

 
(c)
To dispute any Claim, the Receiving Party will give written notice of such
dispute (in each case, a “Dispute Notice”) to the Issuing Party and Escrow Agent
within thirty (30) calendar days after receipt of a Claim Notice. If Escrow
Agent does not receive a Dispute Notice from or on behalf of the Receiving Party
within thirty (30) calendar days after receipt by Escrow Agent and the Receiving
Party of the Claim Notice, the Claim and Claim Amount will be deemed to be
acknowledged and agreed upon by the Receiving Party, the Claim Satisfaction
Amount will be deemed to be equal to the Claim Amount specified in the Claim
Notice and the deemed Claim Satisfaction Amount will be deliverable to the
Issuing Party. 

 

 
(d)
If the Receiving Party delivers a Dispute Notice in accordance with §7(c),
Escrow Agent will not release or deliver to the Issuing Party the Escrow
Deposits at the Release Time and will not release or deliver to the Issuing
Party any of the Escrow Deposits in connection with such disputed Claim unless
and until either:

 

 
(i)
a request for release and delivery of the Escrow Deposits in connection with
such Claims has been executed jointly by Inex and Hana; or

 

 
(ii)
a decision of the Arbitrator in accordance with §7(e) has been rendered (which
decision may include an order for costs).

 

 
(e)
The Receiving Party will be entitled to dispute any Claim by issuing a Dispute
Notice in accordance with the provisions of §7(c). Unless such dispute is
resolved within a further thirty (30) calendar days of receipt of such Dispute
Notice by the Issuing Party and the Escrow Agent, the dispute will be resolved
through arbitration in accordance with the Commercial Arbitration Act (British
Columbia). Such arbitration will be held in Vancouver, British Columbia by one
arbitrator appointed by mutual agreement of the parties.

 

 
(f)
Upon resolution of any Claim that permits recovery against the Escrow Deposits
in accordance with §7(c) or 7(d) above, the Issuing Party (in the case of a
resolution under §7(c)) or both parties jointly (in the case of a resolution
under §7(d)), will notify Escrow Agent in writing (the “Release Notice”) of such
resolution. Such Release Notice will specify the Claim Satisfaction Amount and
will be accompanied: (i) in the case of a Claim where the Receiving Party is
deemed to have agreed to a Claim because the Receiving Party has not objected to
such Claim by giving a Dispute Notice in the manner and within the time set
forth in §7(c) above, by an officer’s certificate from the Issuing Party
certifying that notice of such Claim was given in accordance with §7(b) above
and that the time period set forth in §7(c) above has expired and that the
Receiving Party did not dispute such Claim within such time period; (ii) in the
case of a Claim settled by written agreement between Inex and Hana, by a copy of
the written direction under §7(d)(i) specifying the amount of such recovery; and
(iii) in the case of a Claim submitted for arbitration, by a written direction
of the Arbitrator under §7(e), specifying the amount of such recovery.

 
 
 
5

--------------------------------------------------------------------------------

 

 
(g)
Notwithstanding anything to the contrary contained herein, the Escrow Agent
shall be entitled to rely on any written instructions jointly signed by Inex and
Hana.

 

 
(h)
Notwithstanding anything to the contrary contained herein, unless and until the
Hana Shares are released to Inex in accordance with this §7, neither Inex nor
Escrow Agent will have any rights as a stockholder of Hana with respect to such
shares. 

 
8.
Anti-Money Laundering/Anti-Terrorist Legislation

 
Each party to this Agreement hereby represents to Escrow Agent that any account
to be opened by, or interest to be held by, Escrow Agent in connection with this
Agreement, for or to the credit of such party, either (i) is not intended to be
used by or on behalf of any third party; or (ii) is intended to be used by or on
behalf of a third party, in which case such party hereto agrees to complete and
execute forthwith a declaration in Escrow Agent's prescribed form as to the
particulars of such third party.
 
Escrow Agent will retain the right not to act and will not be liable for
refusing to act if, due to a lack of information or for any other reason
whatsoever, Escrow Agent, in its sole judgment, determines that such act might
cause it to be in non-compliance with any applicable anti-money laundering or
anti-terrorist legislation, regulation or guideline. Further, should Escrow
Agent, in its sole judgment, determine at any time that its acting under this
Agreement has resulted in its being in non-compliance with any applicable
anti-money laundering or anti-terrorist legislation, regulation or guideline,
then it will have the right to resign on ten (10) days written notice to the
other parties to this Agreement, provided
 

 
(a)
that Escrow Agent’s written notice will describe the circumstances of such
non-compliance; and

 

 
(b)
that if such circumstances are rectified to Escrow Agent's satisfaction within
such ten (10) day period, then such resignation will not be effective.

 
9.
Interest

 
The Interest will accrue to the benefit of and be allocated to the party to whom
such portion of the Escrow Deposits is released and disbursed under this
Agreement.
 
10.
Third Party Claims

 
If Inex or Hana becomes aware of a third party claim which it believes may
result in a demand against the Escrow Deposits, it will notify the other party
of such claim, and the other party will be entitled, at it’s expense, to
participate in any defence of such claim; provided, however, that failure by
Inex or Hana to so notify the other party will not relieve such party from any
liability it has under this Agreement or the License Agreement with respect to
such third party claim. Inex and Hana will have the right in its discretion to
settle any such claim, acting reasonably.
 
 
6

--------------------------------------------------------------------------------

 
 
11.
Interpleader

 
Notwithstanding any other provision of this Agreement, Escrow Agent will have
the right at any time to interplead the parties and deposit the Escrow Deposits
or any other document or monies deposited with it with any court of competent
jurisdiction if any dispute as to, or if Escrow Agent in its sole discretion
will conclude that there is, a bona fide question, confusion or dispute in
respect of or as to, any matter under this Agreement including, without
limitation, the holding or delivery of the Escrow Deposits, the duties of Escrow
Agent in respect of any other matter arising hereunder or the validity,
enforceability, extent of enforceability or meaning of any provision of this
Agreement and any such deposit will wholly discharge the obligations of Escrow
Agent under this Agreement in respect of the Escrow Deposits and any such other
document or monies, and will for all purposes hereof be deemed good and
sufficient fulfilment by Escrow Agent of all of its obligations hereunder.
 
12.
Miscellaneous

 

 
(a)
All notices and other communications given in connection with this Agreement
will be given in writing and delivered by hand, by facsimile (with written
confirmation sent by certified mail) or an internationally recognized overnight
courier to the parties at the following addresses:

 
to Inex:
 
Inex Pharamaceuticals Corporation
200 - 8900 Glenlyon Parkway
Burnaby, British Columbia
Canada, V5J 5J8
Attention: Timothy M. Ruane
Fax No.: (604) 419-3201
 
with a copy to:
 
Lang Michener LLP
1500 Royal Centre P.O. Box 11117
1055 West Georgia Street
Vancouver, British Columbia
Canada V6E 4N7
Attention: Leo Raffin
Fax No.: (604) 893-2356
 
To Hana:
 
Hana Biosciences, Inc.
Suite 215, 400 Oyster Point Boulevard
South San Francisco, California USA 94080
Attention: Mark J. Ahn
Fax No.:  (650) 588-2787
 
 
7

--------------------------------------------------------------------------------

 
with a copy to:
 
Maslon Edelman Borman & Brand, LLP
3300 Wells Fargo Center
90 South Seventh Street
Minneapolis, Minnesota USA 55402-4140
Attention:  Christopher J. Melsha, Esq.
Fax No.:  (612) 642-8343
 
To Escrow Agent:
LMLS Services Inc.
1500 Royal Centre P.O. Box 11117
1055 West Georgia Street
Vancouver, British Columbia
Canada V6E 4N7
Attention: Jennifer Baddeley
Fax No.: (604) 893-2670
 

 
Any such notice or other communication given as aforesaid will be deemed to have
been effectively given, if sent by facsimile or overnight courier on the next
Business Day following such transmission or, if hand delivered, to have been
received on the date of such delivery. Any party may change its address for
service from time to time by notice given in accordance with the foregoing and
any subsequent notice will be sent to the party at its changed address.

 

 
(b)
This Agreement may be amended or cancelled by mutual agreement of the parties
and upon written notice to Escrow Agent, provided, however, the rights, duties,
responsibilities, liabilities and immunities of Escrow Agent may not be amended
without the prior written consent of Escrow Agent.

 

 
(c)
This Agreement is governed by and will be construed in accordance within the
laws of the Province of British Columbia. Any objection to improper venue is
hereby waived by the parties hereto.

 

 
(d)
The parties will execute all documents and do all such acts and things as may be
reasonably necessary to give effect to the intents and purposes of the parties
under this Agreement.

 

 
(e)
This Agreement may be executed and delivered by facsimile transmission and such
facsimile copy will be deemed to be an original.

 

 
(f)
This Agreement may be executed in any number of counterparts with the same
effect as if all parties had signed a single document. All counterparts will be
construed together and will constitute one agreement. This Agreement will be a
valid and binding agreement between those parties who have signed this Agreement
and will not be invalid or unenforceable as between such parties because one or
more intended parties to this Agreement has not signed this Agreement for
whatsoever reason.

 

 
(g)
The headings and captions contained herein are for convenience and will not
control or affect the meaning or construction of any provision hereof.

 

 
(h)
This Agreement and the License Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof.

 
 
8

--------------------------------------------------------------------------------

 
 

 
(i)
For purposes of this Agreement, the term “Business Day” shall mean any day other
than (a) Saturday or Sunday or (b) any other day on which banks in the United
States or British Columbia are permitted or required to be closed.

 
13.
Acknowledgement

 
Hana acknowledges that Escrow Agent is an affiliate of Lang Michener LLP and
that Lang Michener LLP will not be precluded from acting on behalf of Inex in
relation to any matter in the future (including in relation to any matter
arising out of or related to this Agreement, the Letter of Intent, the License
Agreement or the Transaction) by reason of its affiliation with Escrow Agent.


14.
Independent Legal Advice.

 
Each party acknowledges, confirms, and agrees that it has had the opportunity to
seek and was not prevented nor discouraged from seeking independent legal advice
before the execution and delivery of this Agreement and that, if that such party
did not avail itself with that opportunity before signing this Agreement, such
party did so voluntarily without any undue pressure and agrees that such party’s
failure to obtain independent legal advice should not be used by it as a defence
to the enforcement of such party’s obligations under this Agreement.
 
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement on the day
and year first above written.
 
 
INEX PHARMACEUTICALS CORPORATION
 

          By: /s/ Timothy M. Ruane        

--------------------------------------------------------------------------------

Name: Timothy M. Ruane       Title: President and Chief Executive Officer      

 
HANA BIOSCIENCES, INC.
 

          By: /s/ Mark J. Ahn        

--------------------------------------------------------------------------------

Name: Mark J. Ahn       Title: President & Chief Executive Officer 

 
LMLS SERVICES INC.
 

          By: /s/ Jennifer Baddeley        

--------------------------------------------------------------------------------

Name: Jennifer Baddeley    

 

 
 
9

--------------------------------------------------------------------------------

 